DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             V.S., the Mother,
                                Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES
                    and GUARDIAN AD LITEM,
                           Appellees.

                              No. 4D20-1833

                             [August 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 19-3330 CJ-DP.

   Albert W. Guffanti of Albert W. Guffanti, P.A., Miami, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Office of the Attorney General, Children’s
Legal Services, Fort Lauderdale, for appellee Department of Children and
Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha
Costas Valley, Senior Attorney of the Florida Statewide Guardian ad Litem
Office, Tallahassee, for appellee Guardian ad Litem.

       ON MOTION TO CERTIFY A QUESTION OF GREAT PUBLIC IMPORTANCE.

PER CURIAM.

   We grant the motion to certify a question of great public importance.
The constitutionality of the 2014 amendment to section 39.806(1)(f),
Florida Statutes, affects fundamental parental interests. Before issuance
of our opinion in this case, no court has directly addressed the
constitutionality of the statute, although some have questioned it. See In
Interest of C.M.H., 288 So. 3d 722, 724 n.4 (Fla. 2d DCA 2018); J.F. v. Dep’t
of Child. & Fams., 198 So. 3d 706, 707 (Fla. 2d DCA 2016).

   The supreme court has discretionary jurisdiction to review decisions of
the district courts which expressly declare a statute constitutional. Fla.
R. App. P. 9.030(a)(2)(A)(i). The majority decision declares the amendment
valid. In addition, we certify the following question to the supreme court:

      DOES THE 2014 AMENDMENT TO SECTION 39.806(1)(f),
      FLORIDA STATUTES, WHICH PROVIDES THAT NO PROOF
      OF NEXUS BETWEEN EGREGIOUS CONDUCT TOWARDS
      ONE CHILD IS REQUIRED TO TERMINATE THE PARENTAL
      RIGHTS OF THE CHILD’S SIBLINGS, UNCONSTITUTIONALLY
      REMOVE THE STATE’S BURDEN TO PROVE THAT THE
      EGREGIOUS CONDUCT POSES A SUBSTANTIAL RISK OF
      HARM TO EACH SIBLING AND IS THE LEAST RESTRICTIVE
      MEANS OF PROTECTING THE SIBLING(S) FROM SERIOUS
      HARM?

CONNER, C.J., WARNER and FORST, JJ., concur.

                           *         *        *




                                    2